TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00644-CR

NO. 03-94-00645-CR

NO. 03-94-00646-CR

NO. 03-94-00647-CR





Sang Tran, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 265TH JUDICIAL DISTRICT

NOS. F94-19385-LR; F94-19405-LR; F94-19407-LR & F94-19410-LR

HONORABLE KEITH DEAN, JUDGE PRESIDING





PER CURIAM


	These are appeals from the judgments of conviction for aggravated robbery. 
Appellant has filed amended motions to withdraw the appeals.  No decision of this Court has been
delivered.  The amended motion are granted and the appeals are dismissed.  Appellant's original
motions to dismiss are dismissed.  See Tex. R. App. P. 59(b).



Before Chief Justice Carroll, Justices Aboussie and Jones

Appeals Dismissed on Appellant's Amended Motion

Filed:  June 21, 1995

Do Not Publish